Title: From George Washington to Brigadier General William Smallwood, 9 September 1777
From: Washington, George
To: Smallwood, William



Sir
Wilmington [Del.] 9th Septr 1777.

I received your favor of the 4th Inst. and hope by this Time, that you have arrived at Nottingham. The Enemy advanced towards us Yesterday with a seeming intention of attacking our post near New port. We waited for them all day, but upon reconnoitring their situation in

the Evening, we judged they only meant to amuse us in Front, while they marched by our right flank and gained the Heights of Brandiwine. Viewing things in this light, and the consequences that would necessarily follow if such an event took place, It was thought adviseable that we should change our ground and gain the Heights before ’em. This we are attempting, and I doubt [not] shall effect. I must now request, as Generl Howe will strain every nerve to possess Philadelphia, and as it may be expected, that his Fleet, or part of it, will arrive in Delaware River in a few days to cooperate with him, that you will move on with all possible expedition with all the Force you have or can get. I will not mark out any particular line of conduct for you to pursue—but leave it with you, either to join me or to fall up⟨on⟩ the Rear of the Enemy as shall seem most eligible from circumstances. Your caution upon this occasion cannot be too great—Much is at Stake. I am Sir Yr Most Obedt Servt

Go: Washington

